Citation Nr: 0837050	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  

2.  Entitlement to service connection for bilateral leg 
spasms, as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to March 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which, in pertinent part, 
denied entitlement to a rating in excess of 20 percent for a 
lumbosacral strain and denied entitlement to service 
connection for bilateral leg spasms as secondary to service-
connected  lumbosacral strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his March 2007substantive appeal, the veteran indicated 
that he wanted a hearing at his local VA office before a 
Member of the Board (Veterans Law Judge).  The veteran is 
entitled to such a hearing.  38 C.F.R. §§ 20.700, 20.703 
(2008).

To date, the veteran has not been afforded this hearing.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  After the 
veteran has been afforded the opportunity 
for this hearing, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

